MEMORANDUM **
Elmer Amendt appeals pro se from the district court’s order dismissing his diversity action alleging various injuries as a result of an insect bite he sustained while staying at a motel in Las Vegas. We have *438jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, Crum v. Circus Circus Enterprises, 231 F.3d 1129, 1130 (9th Cir.2000), and we affirm.
For the reasons stated by the district court in its order entered on December 16, 2005, we agree that it is “apparent to a legal certainty” on the face of Amend’s First Amended Complaint that he cannot recover the amount of damages required for diversity jurisdiction. See 28 U.S.C. § 1332(a); St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 288-89, 58 S.Ct. 586, 82 L.Ed. 845 (1938). The district court therefore properly dismissed Amendt’s action.
Amendt’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.